Order entered October 16, 2017




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-17-00490-CV

                                CITY OF DALLAS, Appellant

                                                V.

                            CHRISTOPHER WORDEN, Appellee

                       On Appeal from the 68th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-15-12090

                                            ORDER
       Before the Court is appellee’s October 12, 2017 unopposed second motion for an

extension of time to file a brief. We GRANT the motion. We ORDER the brief tendered to this

Court by appellee on October 12, 2017 filed as of the date of this order.


                                                       /s/   CRAIG STODDART
                                                             JUSTICE